Case 1:20-cv-01793-JMS-DML Document 1 Filed 07/02/20 Page 1 of 7 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


JAMECIA ALLEN,                            )
                                          )
       Plaintiff,                         )
                                          )
v.                                        ) Cause No.: 1:20-cv-1793
                                          )
SAM'S EAST, INC.,                         )
                                          )
       Defendant.                         )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                               I. NATURE OF THE CASE

       1.     Plaintiff, Jamecia Allen ("Allen" or "Plaintiff"), by Counsel, brings this

action against Defendant, Sam's East, Inc. ("Defendant", hereinafter), alleging violations

of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et. seq., the

Americans with Disabilities Act, as amended, 42 U.S.C. §12101 et. seq. and Family and

Medical leave Act of 1993, ("FMLA"), as amended, 29 U.S.C. §2601 et. seq.

                                       II. PARTIES

       2.     Allen is a resident of Marion County in the State of Indiana who at all

times relevant to this action resided within the geographical boundaries of the Southern

District of Indiana.

       3.     Defendant routinely conducts business within the geographical

boundaries of the Southern District of Indiana.




                                              1
Case 1:20-cv-01793-JMS-DML Document 1 Filed 07/02/20 Page 2 of 7 PageID #: 2




                            III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 42 U.S.C. §12117; 42 U.S.C.

§2000e-5(f)(3); and 29 U.S.C. §2617(4).

       5.     Defendant is an "employer" as that term is defined by 42 U.S.C.

§12111(5)(A), 42 U.S.C. §2000e(b), and 29 U.S.C. §2611(4).

       6.     Allen, at all relevant times, was an "eligible employee" as that term is

defined by ), and 29 U.S.C. §2611(2).

       7.     Allen was an "employee" as that term is defined by 42 U.S.C. §12111(4)

and 42 U.S.C. §2000e(f).

       8.     Allen was a "qualified individual with a disability" as defined by the

Americans with Disabilities Act, 42 U.S.C. §12102(2) and 12111(8) and/or Defendant

knew of Allen's disability and/or regarded Allen as being disabled and/or Allen has a

record of being disabled.

       9.     Allen satisfied her obligation to exhaust her administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission ("EEOC") against Defendant alleging discrimination and

retaliation based on her race and disability.

       10.    A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Southern District of Indiana;

thus, venue is proper in this Court.




                                                2
Case 1:20-cv-01793-JMS-DML Document 1 Filed 07/02/20 Page 3 of 7 PageID #: 3




                             IV. FACTUAL ALLEGATIONS

       11.    Allen, African American, was hired by Defendant on or around August

12, 2015, at its Sam's Club Distribution Facility in Greenfield, Indiana. Allen worked in

Receiving.

       12.    At all relevant times, Allen met or exceeded Defendant's legitimate

performance expectations.

       13.    On or about October 22, 2018, Allen engaged in protected activity when

she complained that she was singled out for discipline regarding her cell phone use,

while similarly situated Caucasian Co-workers were not disciplined.

       14.    On another occasion, Allen engaged in protected activity when she

complained when Kevin Barnes, a shipping clerk, called a truck driver a racial slur.

Barnes was not reprimanded.

       15.    In or around November 2018, Allen was in a massive car accident that

forced her to take medical leave from December 9, 2018 to the end of February 2019.

       16.    Allen suffered memory loss, anxiety, and PTSD following the accident.

Allen's health condition qualifies as a "disability" as that term is defined by the

American Disabilities Act, as amended.

       17.    Allen returned to work in or around the end of February 2019 and notified

Human Resources, Kelli Richie, of her health condition.

       18.    On or around March 9, 2019, Allen received a write up for allegedly

failing to stop an appointment. This appointment did not result in any lost time.




                                              3
Case 1:20-cv-01793-JMS-DML Document 1 Filed 07/02/20 Page 4 of 7 PageID #: 4




       19.    Allen engaged in protected activity when she complained of

discrimination for the write-up because none of her Caucasian co-workers received a

write up if they failed to stop an appointment and no time was lost or if a manager

stopped the appointment for the employee to save them from lost time.

       20.    Days later, Defendant terminated Allen's employment on or around

March 16, 2019 citing a safety-related policy that was created while Allen was out on

Medical Leave. Allen was not made aware of this new policy.

       21.    Defendant's stated reason for termination is pretext for race and disability

discrimination, retaliation for engaging in a protected activity and for using leave under

the FMLA.

                                V. CAUSES OF ACTION

                         COUNT I. RACE DISCRIMINATION

       22.    Allen hereby incorporates paragraphs one (1) through twenty (20) of her

Complaint.

       23.    Defendant violated Allen's rights and discriminated against her based on

her race.

       24.    Defendant's actions were intentional, willful, and in reckless disregard of

Allen's rights as protected by Title VII of the Civil Rights Act of 1964.

       25.    Allen has suffered damages as a result of Defendant's unlawful actions.

                     COUNT II: DISABILITY DISCRIMINATION

       26.    Allen hereby incorporates by reference paragraphs one (1) through

twenty-four (24) of her Complaint as if the same were set forth at length herein.

                                              4
Case 1:20-cv-01793-JMS-DML Document 1 Filed 07/02/20 Page 5 of 7 PageID #: 5




       27.    Defendant discriminated against Allen by failing to accommodate her and

subjecting her to disparate treatment on the basis of her disability.

       28.    Defendant's actions were intentional, willful, and in reckless disregard of

Allen's rights as protected by the Americans with Disabilities Act, as amended, 42

U.S.C. §12101 et. seq.

       29.    Allen has suffered damages as a result of Defendant's actions.

                               COUNT III: RETALIATION

       30.    Allen hereby incorporates paragraphs one (1) through twenty-eight (28) of

her Complaint as if the same were set forth at length herein.

       31.    Allen engaged in a protected activity until Title VII.

       32.    Defendant terminated Allen's employment because she engaged in an

activity protected by Title VII.

       33.    Defendant's actions were intentional, willful, and in reckless disregard of

Allen's rights as protected by Title VII of the Civil Rights Act of 1964.

       34.    Allen has suffered damages as a result of Defendant's actions.

                           COUNT IV: FMLA-RETALIATION

       35.    Allen hereby incorporates paragraphs one (1) through thirty-three (33) of

her Complaint as if the same were set forth at length herein.

       36.    Defendant retaliated against Allen for exercising her rights under the

FMLA.

       37.    Defendant's actions were intentional, willful, and in reckless disregard for

Allen's rights as protected by the FMLA.

                                              5
Case 1:20-cv-01793-JMS-DML Document 1 Filed 07/02/20 Page 6 of 7 PageID #: 6




       38.    Allen suffered damages as a result of Defendant's unlawful actions.

                                 VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Jamecia Allen, by counsel, respectfully requests that this

Court find for Plaintiff and:

       1.     Permanently enjoin Defendant from engaging in any employment policy

or practice that discriminates against any employee on the basis of his/her race and/or

disability;

       2.     Reinstate Plaintiff to the position, salary, and seniority level she would

have enjoyed but for Defendant's unlawful employment actions, or award her front pay

in lieu thereof;

       3.     Order that the Plaintiff be awarded any back pay she would have earned,

including fringe benefits with related money benefits and interests thereon, absent

Defendant's unlawful acts;

       4.     Award the Plaintiff compensatory damages for Defendant’s violations of

Title VII and the ADA;

       5.     Award the Plaintiff punitive damages for Defendant’s violations of Title

VII and the ADA;

       6.     Award the Plaintiff liquidated damages for Defendant’s violations of the

Family Medical Leave Act;

       7.     Award the Plaintiff her attorney fees, litigation expenses, and costs

incurred as a result of this action;




                                             6
Case 1:20-cv-01793-JMS-DML Document 1 Filed 07/02/20 Page 7 of 7 PageID #: 7




       8.     Award the Plaintiff pre- and post-judgement interest on all sums

recoverable; and

       9.     Grant such other relief as may be just and proper.

                                          Respectfully Submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych III__________
                                          Andrew Dutkanych III
                                          411 Main Street
                                          Evansville, Indiana 47708
                                          Telephone: (812) 424-1000
                                          Facsimile:    (812) 424-1005
                                          Email:        ad@bdlegal.com
                                          Attorney for Plaintiff, Jamecia Allen



                             DEMAND FOR JURY TRIAL

       Plaintiff, Jamecia Allen, by counsel requests a trial by jury on all issues deemed

so triable.

                                          Respectfully Submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych III__________
                                          Andrew Dutkanych III
                                          411 Main Street
                                          Evansville, Indiana 47708
                                          Telephone: (812) 424-1000
                                          Facsimile:    (812) 424-1005
                                          Email:        ad@bdlegal.com
                                          Attorney for Plaintiff, Jamecia Allen




                                             7
